                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             CR 15-475 DSF-5

 Defendant            Chih Hsuan Lin                                         Social Security No. 8          0     7     6

 akas:                                                                       (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         11      19    2018


 COUNSEL                                                               David McLane, Appointed
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO               NOT
                                                                                                                CONTENDERE           GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING
                      18 U.S.C. § 1343: Wire Fraud - Count 2 of the Indictment

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Chih Hsuan Lin, is
  ORDER               hereby committed on Count 2 of the Indictment to the custody of the Bureau of Prisons for a term of 37 months.


  On release from imprisonment, the defendant shall be placed on supervised release for a term of three
years under the following terms and conditions:

   1.        The defendant shall comply with the rules and regulations of the United States Probation Office
             and General Order 18-10.

   2.        The defendant shall not commit any violation of local, state, or federal law or ordinance.

   3.        The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
             submit to one drug test within 15 days of release from custody and at least two periodic drug tests
             thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

   4.        During the period of community supervision, the defendant shall pay the special assessment in
             accordance with this judgment's orders pertaining to such payment.

   5.        The defendant shall not engage, as whole or partial owner, employee, consultant, volunteer, or
             otherwise participate, in any business involving solicitation or sales of investments or investment
             programs without the express approval of the Probation Officer prior to engaging in such
             employment. Further, the defendant shall provide the Probation Officer with access to any and all
             business records, client lists, and other records pertaining to the operation of any business owned,
             in whole or in part, by the defendant, as directed by the Probation Officer.


CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 1 of 5
 USA vs.      Chih Hsuan Lin                                     Docket No.:   CR 15-475 DSF

   6.        The defendant shall maintain one personal checking account. All of defendant's income,
             "monetary gains," or other pecuniary proceeds shall be deposited into this account, which shall be
             used for payment of all personal expenses. Records of all other bank accounts, including any
             business accounts, shall be disclosed to the Probation Officer upon request.

   7.        The defendant shall comply with all orders, settlement agreements, and other obligations agreed
             to or imposed in Securities and Exchange Commission v. CKB168 Holding Ltd. et al., CV 13-
             5584, filed in the Eastern District of New York.

   8.        The defendant shall comply with the immigration rules and regulations of the United States, and
             if deported from this country, either voluntarily or involuntarily, not reenter the United States
             illegally. The defendant is not required to report to the Probation Office while residing outside of
             the United States; however, within 72 hours of release from any custody or any reentry to the
             United States during the period of Court-ordered supervision, the defendant shall report for
             instructions to the United States Probation Office located at: the United States Court House, 312
             North Spring Street, Room 600, Los Angeles, California 90012.

   9.        The defendant shall cooperate in the collection of a DNA sample from the defendant.

   10.       Defendant may make one trip to Taiwan without further consent of this Court, which is not to
             exceed 60 days.

   It is ordered that defendant’s passport is to be provided to her counsel. Counsel may return the passport
   to defendant for the purpose of her trip to Taiwan. On her return, the passport must be returned to
   counsel.

   It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
   immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less
   than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

   The Probation Officer has not received the identity of the victims or the loss amount. Determining complex
   issues of fact related to the cause or amount of the victim's losses would complicate or prolong the
   sentencing process to a degree that the need to provide restitution to any victim is outweighed by the burden
   on the sentencing process.

   Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established
   that she is unable to pay and is not likely to become able to pay any fine.

   The Court advised the defendant of the right to appeal this judgment.

   SENTENCING FACTORS: The sentence is based on the factors set forth in 18 U.S.C. §3553, including
   the applicable sentencing range set forth in the guidelines, as more particularly reflected in the court
   reporter’s transcript.



CR-104 (docx 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 2 of 5
 USA vs.      Chih Hsuan Lin                                                             Docket No.:     CR 15-475 DSF


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            November 19, 2018
            Date                                                           DALE S. FISCHER, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                           Clerk, U.S. District Court




            November 19, 2018                                       By     /s/ Renee A. Fisher
            Filed Date                                                     Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local crime;        9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                    engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a                   any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                          by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                        family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the              review and has determined that the restriction is necessary for
       court or probation officer;                                                         protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without         10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;                   not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation                 other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment                   substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;                 11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation                   being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before        12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change                ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                     13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her               enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                    permission of the court;
       any contraband prohibited by law or the terms of supervision and             14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                    specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                    defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable                  probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before              requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated              15.    The defendant must follow the instructions of the probation officer
       change;                                                                             to implement the orders of the court, afford adequate deterrence from
                                                                                           criminal conduct, protect the public from further crimes of the
                                                                                           defendant; and provide the defendant with needed educational or
                                                                                           vocational training, medical care, or other correctional treatment in
                                                                                           the most effective manner.




CR-104 (docx 10/18)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 3 of 5
 USA vs.      Chih Hsuan Lin                                                     Docket No.:     CR 15-475 DSF



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 5
 USA vs.      Chih Hsuan Lin                                                    Docket No.:       CR 15-475 DSF



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
